DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 27-37 in the reply filed on 11/05/2020 is acknowledged. Claims 38-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing mechanism,” “a cutting mechanism,” and “an actuation input member” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 recites the limitation "the operator" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-33 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir et al. (US PGPub 2012/0209314), hereinafter known as “Weir.”
With regards to claim 27, Weir discloses a surgical instrument for sealing and cutting tissue, the surgical instrument 26 comprising: 
an end effector 25 comprising a jaw operable to clamp tissue (Paragraph 51); 
a sealing mechanism (Applicant’s sealing mechanism is a foot pedal operated to apply energy to fuse the tissue; Weir’s sealing mechanism is a cautery tool such as electrocautery (Paragraph 57 and 77); both sealing mechanisms function to fuse/seal the tissue) operable to seal tissue clamped by the jaw; 

an actuation input member 192/196 (Figure 12; Paragraph 78) (Applicant’s actuation input member is a handle that is pressed inwardly; Weir’s actuation input member are drive mechanisms (Paragraph 78); both actuation input members function to operate the end effector jaws) drivingly coupled with the jaw and operable to move the jaw; 
an actuation monitoring assembly 170 that generates at least one of a jaw-angle output indicative of a clamping angle of the jaw and a clamping-force output indicative of a clamping force of the jaw (Paragraphs 76-77); and 
a feedback assembly 58/60 (Figure 4, Paragraph 55) that outputs to the operator, in response to at least one of the jaw- angle output (jaw separation) and the clamping-force output (Paragraph 52 – position, force, and tactile feedback sensors employed to transmit position, force, and tactile sensations), one or more indications comprising at least one of: 
an indication that the clamping angle is greater than a maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for sealing of tissue);
an indication that the clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation less than a threshold; used for sealing of tissue); 
an indication that the clamping angle is greater than a maximum recommended clamping angle for cutting tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for tissue cutting); 

an indication that the clamping force is less than a minimum recommended clamping force for sealing tissue clamped by the jaw (Paragraphs 47, 48, and 50 – low force applied prior to a higher force); and 
Page 3 of 10Appl. No.an indication that the clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw (Paragraphs 47, 48, and 50 – high force applied to seal tissue).
With regards to claim 28, Weir discloses wherein: the actuation monitoring assembly 170 generates the jaw-angle output (Paragraphs 76-77); and 
the feedback assembly 58/60 outputs to the operator at least one of: 
the indication that the clamping angle is greater than the maximum recommended clamping angle for cutting tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for tissue cutting); and 
the indication that the clamping angle is equal to or less than the maximum recommended clamping angle for cutting tissue clamped by the jaw (Paragraph 16 – grasping separation less than a threshold; used for tissue cutting).
With regards to claim 29, Weir discloses wherein: the actuation monitoring assembly 170 generates the jaw-angle output (Paragraphs 76-77); and 
the feedback assembly 58/60 outputs to the operator at least one of: 
the indication that the clamping angle is greater than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for sealing of tissue); and 

With regards to claim 30, Weir discloses wherein: the actuation monitoring assembly 170 generates the clamping-force output (Paragraphs 76-77); and 
the feedback assembly 58/60 outputs to the operator at least one of: 
the indication that the clamping force is less than the minimum recommended clamping force for sealing tissue clamped by the jaw (Paragraphs 47, 48, and 50 – low force applied prior to a higher force); and 
the indication that the clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw (Paragraphs 47, 48, and 50 – high force applied to seal tissue).
With regards to claim 31, Weir discloses wherein: the actuation monitoring assembly 170 generates the jaw-angle output and the clamping-force output (Paragraphs 76-77); and 
the feedback assembly 58/60 outputs to the operator at least one of: 
Page 4 of 10Appl. No.the indication that the clamping angle is greater than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for sealing of tissue); and 
the indication that the clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation less than a threshold; used for sealing of tissue); and 
the feedback assembly 58/60 comprises a control unit 58 that: 

selects the maximum recommended clamping angle for sealing tissue clamped by the jaw based on the initial contact jaw angle (Paragraph 51 – measuring the jaw separation by calculating tool positional data, and whether clamping is more likely or not due to the separation parameter – hence choosing the desired clamping angle)  .
With regards to claim 32, Weir discloses wherein the control unit 58/60: 
processes the jaw-angle output and the clamping-force output to determine a tissue stiffness of the tissue clamped by the jaw (Paragraphs 16 and 55); and 
selects the maximum recommended clamping angle for sealing tissue clamped by the jaw based on the tissue stiffness (Paragraph 16 – threshold or desired grasping separation parameter based on estimated tissue stiffness).
With regards to claim 33, Weir discloses wherein the feedback assembly 58/60 comprises one or more output elements that output the one or more indications to the operator, the one or more output elements comprising at least one of: 
one or more indicator lights (Paragraph 85); 
an output display 60 (Paragraph 55; Figure 4); and
an aural output device (sound; Paragraph 85).
With regards to claim 36, Weir discloses wherein the actuation input member comprises a hand-operated lever (Paragraph 77 – tool assembly can be configured as a hand held device (e.g. lever) with manual actuation (hand-operated)).
With regards to claim 37, Weir discloses wherein the actuation input member 192/196 comprises a drive input that can be coupled to a motor 184 of a teleoperated surgical system 180 (Figure 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Brogna (US PGPub 2015/0011996).
With regards to claim 35, Weir discloses the surgical instrument as claimed in claim 27. Weir discloses 
an indication that the clamping angle is greater than a maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation greater than a threshold; used for sealing of tissue);
an indication that the clamping angle is equal to or less than the maximum recommended clamping angle for sealing tissue clamped by the jaw (Paragraph 16 – grasping separation less than a threshold; used for sealing of tissue); 

Page 3 of 10Appl. No.an indication that the clamping force is equal to or greater than the minimum recommended clamping force for sealing tissue clamped by the jaw (Paragraphs 47, 48, and 50 – high force applied to seal tissue). 
Weir is silent to a sealing enablement output that outputs a sealing enablement signal for controlling enablement of supply of a sealing energy to the surgical instrument for sealing tissue clamped by the jaw, the sealing enablement signal being an indicator.
However, Brogna teaches (Figure 10) a sealing enablement output 260 that outputs a sealing enablement signal 221/230 for controlling enablement of supply of a sealing energy (RF tissue sealing operation) to the surgical instrument for sealing tissue clamped by the jaw, the sealing enablement signal 221/230 being an indicator (Paragraph 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Weir for the sealing enablement output of Brogna for the purpose of adding a parameter to be able to indicate the clamping force required to grasp the tissue (Paragraph 64 of Brogna).
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 34 recites “the surgical instrument of claim 27, comprising a spring assembly comprising an output link drivingly coupled with the jaw, an input link drivingly coupled with the actuation input member, and a . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/09/2021

/WADE MILES/Primary Examiner, Art Unit 3771